DETAILED ACTION
Response to Amendment
	Applicant’s amendments to claims 1, 7, 9, 11, 13, and 18-19 in the response filed September 14, 2021, are acknowledged by the Examiner. 
	Claims 1, 7-9, 11, 13-14, and 17-30 are pending in the current action. 

Response to Arguments
	Applicant’s amendments to claims 1, 11, 18, and 19 have overcome the current claim objection, they are therefore withdrawn. 
Applicant’s amendments to claims 7, 11, and 19 have overcome the current 112 rejections, they are therefore withdrawn. 
Applicant’s arguments with respect to the 103 rejections in light of the Examiner amendments have been fully considered and are persuasive.  The 103 rejection of claims 1, 7-9, 11, 13-14, and 17-30 has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kenneth Green on December 15, 2021.
The application has been amended as follows: 

Claim 1, line 46: --“patient or the patient limb to the medical equipment or table; the covers are made of an impermeable material limiting intimate patient skin contact with the affixed safety straps and limiting the introduction of infectious fluids to the patient to prevent or reduce the likelihood of the patient acquiring the HAI.”--   
 	Claim 7: cancelled
	Claim 8, line 1: --“The covers of Claim 1, wherein”--   
Claim 9, line 1: --“The covers of Claim 1, wherein”--   
sixth hook and loop fasteners on a second outside surface of the second cover”--   

Reasons for Allowance
Claims 1, 8-9, 11, 13-14, and 17-30 as presented in the amendments filed September 14, 2021, in light of the Examiner’s amendment above are allowed over the prior art of record. The following is an examiner’s statement of reasons for allowance:
Claims 1, 11, 13 are allowed because the closest prior art of record fails to disclose a first cover with inner hook and loop material and outer hook and loop material, the first cover configured to slide over a strap and provide a clean surface for the reduction of health-care related infections; a second cover with inner hook and loop material and outer hook and loop material, the second cover configured to slide over a strap and provide a clean surface for the reduction of health-care related infections; the inner hook and loop configured to attach to the strap, and the outer hook and loop of the first cover configured to attach to the outer hook and loop of the second cover to secure a patient to a medical table in combination with the other claimed limitations.
The closest prior art of record is Deem-Rockstroh (US 2005/0087196) which discloses a first cover 50 with outer hook and loop material 14; a second cover 52 outer hook and loop material 15; and the outer hook and loop of the first cover configured to attach to the outer hook and loop of the second cover to secure a patient to a medical table (Fig 19). Deem-Rockstroh, alone or in combination, is silent on a first cover with inner hook and loop material, the first cover configured to slide over a strap and provide a clean surface for the reduction of health-care related infections; a second cover with inner hook and loop material, the second cover configured to slide over a strap and provide a clean surface for the reduction of health-care related infections; the inner hook and loop configured to attach to the strap
Claims 8-9, 14, and 17-30 are allowed due to their dependency on an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM BAKER/Examiner, Art Unit 3786                                                                                                                                                                                                        
/KERI J NELSON/Primary Examiner, Art Unit 3786